Citation Nr: 9907722	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-01 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from September 1952 to 
September 1954, from November 1955 to November 1958, and from 
May 1961 to June 1964.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that assigned a 
20 percent evaluation for the veteran's cervical spine 
disorder.


FINDING OF FACT

The veteran's cervical neck disorder is evidenced by 
pronounced limitation of motion with accompanying stiffness 
and continuous pain.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 60 percent under 
Diagnostic Code 5293 have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71(a), Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Pertinent Law and Regulations

A claim for an increased evaluation for a service-connected 
disability is well grounded if the veteran indicates that he 
has increased disability.  38 U.S.C.A. § 5107(a); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

In determining disability compensation, the Board must 
consider all potential applicable regulations and laws 
relevant to the veteran's assertions and issues raised in the 
record, and state the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

Under 38 C.F.R. § 4.10, in cases of functional impairment, 
evaluations are to be based upon the lack of usefulness, and 
medical examiners must furnish a full description of the 
effects of the disability upon the veteran's ordinary 
activity; this requirement is in addition to the etiological, 
anatomical, pathological, and prognostic data required for 
ordinary medical classification.

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40.  The examinations upon which the ratings are based 
must adequately describe the anatomical damage and functional 
loss with respect to these elements.  Id.  The functional 
loss may be due to pathology such as absence of bone or 
muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id. 

Additional factors to be considered include the reduction in 
a joint's normal excursion of movement on different planes.  
38 C.F.R. § 4.45.  Factors such as less movement than normal, 
more movement than normal, weakened movement, incoordination, 
pain on movement, swelling, or instability, are also to be 
considered.  Id.  The regulation does not require a separate 
rating for pain, but the impact of pain must be considered in 
making a rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997).

In cases where a diagnostic code provides for compensation 
based solely upon limitation of motion, the provisions 
contained in 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
Further, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, and hereinafter, referred to as the 
"Court") has held that, in addition to due consideration of 
these diagnostic codes, examinations upon which the rating 
codes are based must adequately address the extent of the 
functional loss due to pain "on use or during flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).

If a musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered.  
VAOPGCPREC 9-98; see also 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
The medical nature of the specific disability to be rated 
under a particular diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 9-98.  Limited motion of the cervical spine is 
rated under Diagnostic Code 5290 and provides for a maximum 
evaluation of 30 percent upon a showing of severe disability.  
38 C.F.R. § 4.71(a), Diagnostic Code 5290 (1998).

Ankylosis of the cervical spine warrants a 40 percent 
evaluation when it is unfavorable and a 30 percent evaluation 
when it is favorable.  38 C.F.R. § 4.71(a), Diagnostic Code 
5287 (1998).  

Under Diagnostic Code 5293 for intervertebral disc syndrome, 
a 40 percent evaluation is assigned for severe recurring 
attacks, with intermittent relief.  An evaluation of 60 
percent is warranted where the symptoms are pronounced and 
there is evidence of little intermittent relief of 
symptomatology compatible with sciatic neuropathy, such as 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  38 C.F.R. 4.71(a), Diagnostic 
Code 5293.

The Court has held that a veteran can be rated separately for 
different manifestations of the same injury, where "none of 
the symptomatology for any one of the [the] conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions," and that such combined ratings do not 
constitute "pyramiding" prohibited by 38 C.F.R. § 4.14 
(1998).  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (1998).

VA law states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, the degree of disability, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (1998).

II. Factual Background

A review of the veteran's claims file discloses that the RO 
granted noncompensable service connection for contusion of 
the neck in a July 1969 rating decision effective from May 
1969.  Before the RO at that time were the veteran's service 
medical records, in which there is evidence of an inservice 
accident that resulted in injury to the veteran's neck.  In a 
rating decision dated in May 1992, the RO increased the 
evaluation from zero percent to 20 percent effective from 
October 1991, based on the results from a January 1992 VA 
examination.  In general, the examination revealed 
degenerative disc disease at multiple levels from the C2 
through C6 with neuroforaminal encroachment secondary to 
uncovertebral and facet spurring, and retrolisthesis of C4 on 
C5.

Thereafter, in a rating decision dated in April 1996, the RO 
assigned a temporary 100 evaluation due to the veteran's 
hospitalization in January 1996 for cervical canal stenosis.  
A record for VA hospitalization dated in January 1996 
discloses that the veteran underwent a partial C5 corpectomy, 
C4-5, and C5-6 anterior cervical diskectomy and fusion with 
allograft, and a C4-6 synthes plating.  VA outpatient records 
for treatment rendered in 1996 reveal that the veteran uses a 
Philadelphia collar post-surgery and still experiences neck 
pain.  In an April 1996 record, the veteran complained of 
left hand and arm weakness and tingling in the right arm.  In 
an August 1996 report, the veteran stated that his neck pain 
had increased since his surgery.  

A physical therapy evaluation conducted in October 1996 
revealed that the veteran experiences constant numbness in 
the upper extremities and increased cervical pain.  The 
veteran reported that the use of a TENS unit relieves some of 
the pain.  In a November 1996 VA examination report, the 
examiner found no decrease in the range of motion upon 
repetitive motion and motions against resistance.  There was 
no objective evidence of pain, no incoordination, and no 
weakness noted in the upper limbs.  Decreased sensation to 
pain, light touch, and to temperature on the right side was 
noted.  Diagnostic tests and examination revealed 
degenerative disc disease at C2-3, C3-4, and C6-7, and fusion 
with hardware.  Neurological progress notes dated from 1996 
to 1997 essentially reveal increased neck pain radiating into 
the shoulders, some weakness in the left upper extremity, 
some shooting pain into the arms and hands, and post-surgical 
cervical spondylosis.

The record also includes a February 1997 VA examination 
report in which the examiner stated that the veteran has a 
rigid neck and facies of some anxiety.  The examiner reported 
that that veteran's neck is stiff and rigid, and that the 
veteran is unable to turn it more than five degrees to the 
right or left.  The veteran experiences a great deal of pain, 
including in his left shoulder, and is unable to flex beyond 
10 degrees and extend beyond 15 degrees.  The examiner also 
noted that the veteran has a problem with swallowing that is 
exacerbated by his neck problems.  A diagnosis was rendered 
of status post plate fusion of the cervical vertebra with 
left brachial plexus compression.

In a March 1997 VA orthopedic and neurologic examination, the 
examiner reported the veteran's history of cervical spine 
disorder and stated that post-surgery, the veteran 
experienced increased neck pain.  The veteran stated that he 
cannot work with the current problem in his neck because he 
cannot move it or lift anything due to the pain.  Also, the 
veteran reported that he drives with difficulty.

Upon examination, the examiner reported that the veteran has 
marked limitation of motion of the neck; he can only go five 
degrees forward, five degrees in extension with assistance, 
five degrees in lateral flexion, and 10 degrees to the right 
and 15 degrees to the left in rotation.  The examiner stated 
that the veteran's neck muscles are quite stiff.  Further, 
the examiner reported that the veteran can only grasp 30 
pounds on the left and 50 pounds on the right, and that 
sensation is decreased bilaterally.  The examiner also noted 
atrophy on the left side and weakness bilaterally.  The 
diagnoses were status post fracture to the neck, severe 
cervical spondylosis, status post anterior cervical 
diskectomy with C5 corpectomy and diskectomies at C4-5 and 
C5-6 with a synthes plate.  Results from an electromyography 
(EMG) revealed no definite evidence of C5-T1 radiculopathy.  

In a March 1997 VA examination the examiner noted that the 
veteran uses a TENS unit but that he has not experienced much 
success.  Also, the veteran reported that he stopped taking 
medication for the pain because he developed gastric 
difficulties.  The examiner also noted that the veteran had 
developed a problem with swallowing as a result of his neck 
problems.  On examination, the examiner stated that the 
veteran holds his head very rigidly, tilted slightly to the 
right about 15 degrees and rotated also 15 degrees to the 
left.  The examiner noted that the veteran does not move his 
head voluntarily, and that when he looks at a person, he must 
move his whole thorax.  The range of motion is noted as 
markedly limited with five degrees of dorsiflexion and five 
degrees of forward flexion.  The examiner stated that there 
is no rotational and no lateral tilt.  Further, the examiner 
noted that if the veteran attempts to perform these 
movements, he experiences a great amount of pain.  

The neurological examination disclosed a negative Hoffman 
sign in the upper extremities and symmetrical reflexes.  The 
examiner noted decreased sensation and muscle weakness in the 
area of the entire left upper extremity.  Grip strength was 
noted as markedly decreased bilaterally and atrophy of the 
left upper extremity was reported.  The examiner rendered a 
diagnosis of fracture of the cervical vertebrae treated with 
surgery and fusion from C4 through C5 and to C6.  The 
examiner stated that this is less than satisfactory.  Also 
noted were continued sensory changes and pain, with marked 
limitation of motion and painful motion.  The examiner stated 
that the veteran's functional impairment is extreme with 
close to no motion in the cervical spine and that any 
movement causes severe pain.  Also noted is weakness in the 
upper extremities, fatigability, and flare-ups of pain.  

During the veteran's personal hearing conducted in January 
1997, he testified that he had elected to have surgery 
because he was experiencing periodic neck pain and was losing 
strength in his left arm.  Transcript (T.) at 2.  He further 
stated that post-surgery, he has experienced numbness in his 
fingers and that he is limited in how far he can move his 
neck from side to side.  T. at 7.  The veteran stated that he 
wore a neck collar for about two months after surgery.  T. at 
8.  Further, the veteran stated that although the surgery 
corrected the pain in his arm, he began to have neck pain, 
even during the time in which he was wearing the collar.  T. 
at 8, 9.  The veteran stated that he uses a traction device 
twice a day for 30 minutes each time, and that it provides 
only about ten minutes of relief.  T. at 11.  The veteran 
also stated that he has about two or three attacks of neck 
pain per week.  T. at 11.  Further, even a sneeze or cough 
can produce such pain that he cannot move his arms or neck.  
T. at 11, 12.  The veteran also testified that he wears a 
TENS unit and does some isometric exercises.  T. at 12.  He 
stated that when he drives, he wears a collar so that he does 
not experience any sudden movements of the neck.  T. at 12.  
He further stated that when he does have an attack, the pain 
is enough to bring tears to his eyes and make him sick to his 
stomach.  T. at 13.  

The veteran stated that he has trouble sleeping because of 
the pain in his neck.  T. at 16.  In fact, he testified that 
he can only sleep about one hour at a time before he wakes 
up.  T. at 16.  He further stated that any shifting of his 
body causes the pain to increase, and that getting in and out 
of the car is very uncomfortable.  T. at 17.  The veteran 
stated that he does not work and that he gets up and walks 
around the house, but does not go anywhere when he is 
experiencing pain attacks.  T. at 26.  

There is evidence of record that the veteran receives Social 
Security benefits.
III.	Analysis

At the outset, the Board recognizes that this veteran has 
indicated increased pain and disability, and as such, has 
presented a well grounded claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632.  In this case, the determinative issue is 
the veteran's entitlement to an increased evaluation for his 
service-connected degenerative disc disease of the cervical 
spine; thus, the veteran's present level of disability is of 
concern.  Francisco v. Brown, 7 Vet. App. at 55.  

As noted above, a 40 percent rating currently is in effect 
for the veteran's degenerative disc disease of the cervical 
spine.  The VA Schedule for Rating Disabilities essentially 
provides that an evaluation of 40 percent is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.   38 C.F.R. § 4.71, Diagnostic Code 
5293.  An assignment of 60 percent is appropriate where there 
is evidence of pronounced and persistent symptoms of 
intervertebral disc syndrome, such as characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings indicative of degenerative disc 
disease.  Id.  

As noted above, the assignment of a particular diagnostic 
code is dependent on the specific facts and circumstances of 
a claim.  Butts v. Brown, 5 Vet. App. 532, 538.  In this 
case, the Board has considered whether another rating code is 
more appropriate than the one assigned by the RO; however, it 
has determined that Diagnostic Code 5293 is applicable in 
this veteran's case.  See Tedeschi v. Brown, 7 Vet. App.  at 
414.  Upon review of the schedular criteria and 
symptomatology associated with the veteran's degenerative 
disc disease of the cervical spine, the Board finds that the 
degree of disability more nearly approximates an evaluation 
of 60 percent under Diagnostic Code 5293, based on objective 
findings of persistent pain characteristic of degenerative 
disc disease of the cervical area with little intermittent 
relief.  38 C.F.R. § 4.71(a), Diagnostic Code 5293.

The Board has reviewed the record in its entirety, including 
the veteran's past medical history and clinical findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58.  The evidence 
most probative in this case are findings from the two March 
1997 VA orthopedic and neurologic examinations.  In this 
vein, results from those examinations, as noted earlier 
above, are consistent with the rating criteria corresponding 
to an evaluation of 60 percent under Diagnostic Code 5293.  
38 C.F.R. § 4.71(a), Diagnostic Code 5293.  Specifically, the 
veteran has shown objective evidence of characteristic pain 
on motion accompanied by severe stiffness and virtually 
little to no relief.  In the report from the March 6, 1997 
orthopedic and neurologic VA examination, the examiner 
reported that the veteran's degenerative disc disease of the 
cervical spine produces severe symptoms of muscle weakness, 
decreased sensation bilaterally, marked limitation of motion, 
stiffness, and decreased strength in his ability to grasp.  

Further, in the report from the March 27, 1997 spinal 
examination, clinical findings support that the veteran does 
not move his head voluntarily, in other words, when he needs 
to see a person, he must move his entire upper body.  
Moreover, the evidence of record demonstrates that the 
veteran is unable to tilt rotationally or laterally, and that 
passive or active attempts to do these movements produces a 
great deal of pain as noted by the veteran's facial 
expressions.  Thus, the objective pathology reflects a 
disability level more nearly approximating the criteria for 
the maximum evaluation of 60 percent under Diagnostic Code 
5293.  Id.  Furthermore, in general, the veteran's subjective 
complaints as contained in the transcript of his personal 
hearing and his personal statements are supported by the most 
recent clinical data as noted above. 

Therefore, in light of the foregoing, the Board concludes 
that a 60 percent rating under Diagnostic Code 5293 for the 
veteran's degenerative disc disease of the cervical spine 
adequately addresses the impairment objectively demonstrated 
on examination and that associated with the veteran's 
subjective complaints and intermittent symptomatology.  
Overall, the clinical data coupled with the veteran's 
subjective complaints of pain and limitation support such 
evaluation.  The Board points out that other diagnostic codes 
appropriate for consideration in this veteran's case do not 
provide for ratings in excess of 30 percent.  For example, 
under limited motion of the cervical spine, Diagnostic Code 
5290 provides for a maximum evaluation of 30 percent upon a 
showing of severe disability.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5290.  Thus, in this respect, Diagnostic Code 
5293 more adequately addresses the symptomatology related to 
the veteran's cervical spine disability.  

Further, the Board acknowledges that in addition to due 
consideration of all diagnostic codes potentially applicable 
to this veteran's cervical spine disability, the Court has 
held that examinations upon which the rating codes are based 
must adequately address the extent of the functional loss due 
to pain "on use or during flare-ups."  DeLuca v. Brown, 8 
Vet. App. 202, 205-206.  The Board is satisfied that these 
provisions have been duly considered and adequately addressed 
in the reports from the veteran's physical examinations.  The 
March 27, 1997 examination revealed that the veteran 
experiences continued sensory changes and pain, with marked 
limitation of motion and pain upon motion.  Furthermore, the 
examiner stated that the veteran's functional impairment is 
extreme with "practically no motion in the cervical spine," 
and that any such movement causes severe pain for the 
veteran.  Also noted in the examination report is evidence of 
weakness in the upper extremities, fatigability, and flare-
ups of pain.  Thus, in this regard, the extent of the 
veteran's disability has been adequately considered.

As discussed above, the clinical findings in this case 
indicate that the veteran's service-connected degenerative 
disc disease of the cervical spine is productive of 
impairment most nearly consistent with the rating criteria 
for a 60 percent rating under Diagnostic Code 5293.  Thus, in 
this veteran's case, the Board concludes that upon 
consideration of all applicable law and regulations, an 
evaluation of 60 percent under Diagnostic Code 5293 more 
nearly approximates the veteran's disability picture.  
38 C.F.R. § 4.71(a), Diagnostic Code 5293. 


ORDER


Entitlement to an evaluation of 60 percent for degenerative 
disc disease of the cervical spine is allowed, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 
- 12 -


- 1 -


